297 F.2d 835
Robert DeLynn JONESv.UNITED STATES of America.
No. 6864.
United States Court of Appeals Tenth Circuit.
Jan. 10, 1962.

Appeal from the United States District Court for the District of Kansas.
Dominic A. DeRose, Denver, Colo., for appellant.
Newell A. George, U.S. Atty., Kansas City, Kan., and Benjamin E. Franklin, Asst. U.S. Atty., Topeka, Kan., for appellee.
Before PICKETT, LEWIS and HILL, Circuit Judges.
PER CURIAM.


1
Judgment affirmed, without written opinion, for the reasons stated in the trial court's opinion in United States v. Jones, D.C., 194 F.Supp. 421.